Citation Nr: 9900335	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss

2.  Entitlement to an increased disability evaluation for 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
The veteran had active service from December 1943 to February 
1946 and from November 1958 to January 1961.

The Board notes that, in the April 1997 VA form 9 (Appeal to 
Board of Veterans Appeals) submitted by the veteran, he 
requested an appeal hearing at the RO before a member of the 
Board.  However, in a subsequent statement dated April 1997, 
the veterans representative indicated that the veteran no 
longer wished to have a hearing before a Board member.  As 
such, pursuant to 38 C.F.R. § 20.704(d),(e) (1998), the 
veterans April 1997 hearing request is considered withdrawn.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in not 
granting the benefits sought on appeal.  In essence, the 
veteran contends his service-connected anxiety and bilateral 
hearing disabilities are more severely disabling than 
currently evaluated.  Therefore, he requests a favorable 
determination.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an award of a compensable disability 
evaluation for bilateral hearing loss.  In addition, the 
preponderance of the evidence is against an award of an 
increased disability evaluation, in excess of 30 percent, for 
anxiety disorder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran currently has level I hearing impairment in 
the right ear and level I hearing impairment in the left ear.

3.  The veteran has been diagnosed with major depression with 
anxiety; has been assigned a GAF score of 60, given his 
moderate symptomatology and being easily provoked into 
conflict; has a good relationship with his wife; works for a 
real estate company showing model homes; goes to church 
regularly; and has a close relationship with the pastor. 

4.  The veterans anxiety disorder is not manifested by 
considerable impairment of the ability to establish and 
maintain effective or favorable relationships with people, 
and his psychoneurotic symptoms have not resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels so as to result in considerable industrial 
impairment.

5.  The veterans anxiety disorder is not manifested by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.87, Diagnostic Code 6100 (1998).

2.  The criteria for a disability evaluation for anxiety 
disorder in excess of 30 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.31, 
4.125-4.132, Diagnostic Code 9400 (as effective prior to and 
from November 7, 1996)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veterans service medical records and 
records of treatment following service.  Also, the veteran 
has been afforded disability evaluation examinations in 
November 1997.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

I.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (1998).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

With respect to the evidence of record, the record contains 
various medical records showing the veteran has suffered from 
high frequency hearing loss since his discharge from service.  
Additionally, the record contains medical records from the VA 
Medical Center (VAMC) in Cincinnati, Ohio, for the period 
including April 1992 to March 1993.  These records include a 
September 1994 VA audiological examination report revealing 
the veteran had the following pure tone thresholds, in 
decibels :





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
65
85
LEFT
10
25
40
65
85

Pure tone threshold levels averaged 20 decibels for the right 
ear and 15 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 88 percent in the left ear.  These results 
equate to level II hearing in the right ear and level II 
hearing in the left ear, which warrant a noncompensable 
disability evaluation under Diagnostic Code 6100 of the 
rating schedule.

A March 1995 VA audiological examination report indicates the 
veteran suffered from bilateral high frequency sensory 
hearing loss, and reveals the veteran had the following pure 
tone thresholds, in decibels :




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
80
LEFT
10
15
40
65
85

Pure tone threshold levels averaged 47 decibels for the right 
ear and 52 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 80 percent in the left ear.  These results 
equate to level II hearing in the right ear and level IV 
hearing in the left ear, which warrant a noncompensable 
disability evaluation under Diagnostic Code 6100 of the 
rating schedule.

An April 1996 VA examination report issued from the 
Cincinnati VAMC indicates the veteran required the use of 
hearing aids, and reveals the veteran had the following pure 
tone thresholds, in decibels :






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
65
80
LEFT
5
20
40
65
85

Pure tone threshold levels averaged 20 decibels for the right 
ear and 22 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 80 percent in the left ear.  These results 
equate to level I hearing in the right ear and level III 
hearing in the left ear, which warrant a noncompensable 
disability evaluation under Diagnostic Code 6100 of the 
rating schedule.

Finally, a November 1997 VA audiological examination 
indicates the veteran presented evidence of a mild slipping 
to severe sensory hearing loss bilaterally.  And, the report 
notes the veteran had the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
70
85
LEFT
15
35
40
70
85

Pure tone threshold levels averaged 56 decibels for the right 
ear and 58 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  These results 
equate to level I hearing in the right ear and level I 
hearing in the left ear, which warrant a noncompensable 
disability evaluation under Diagnostic Code 6100 of the 
rating schedule.  Accordingly, it is apparent that the ROs 
award of a noncompensable disability evaluation for the 
veterans bilateral hearing loss was proper.

After a review of the evidence, the Board observes that the 
veteran has expressed his belief that his bilateral hearing 
loss is of greater severity than is reflected by the current 
evaluation.  However, the Board notes that disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. at 349.  And, 
in this case, such mechanical application establishes that a 
noncompensable disability evaluation is warranted for the 
veterans current hearing disability.  In addition, the Board 
notes that, even if the veterans hearing disability requires 
the use of hearing aids, no additional allowance can be made 
on such grounds as the rating criteria applied to the 
veterans hearing disability take into consideration such 
scenario; the rating criteria applied to the veteran have 
been designed to make proper allowance for improvement by 
hearing aids.  See 38 C.F.R. § 4.86 (1998).

II.  Anxiety Disorder

In this case, in a March 1963 rating decision, the RO awarded 
the veteran service connection and a noncompensable 
disability evaluation for chronic anxiety reaction under 
Diagnostic Code 9400, beginning January 1961, with an 
increase to a 10 percent disability evaluation effective 
February 1963.  Subsequently, this award was recharacterized 
to a 30 percent disability evaluation for anxiety effective 
January 1995.  At present, as the veteran contends his 
psychiatric disability is more disabling than currently 
evaluated, the veterans case is before the Board for 
appellate review.

As to the evidence of record, the claims file contains 
evidence which indicates the veteran has suffered from a 
psychiatric disorder, to include nervousness, irritability 
and anxiety, since about 1961.  In addition, the record 
includes a January 1968 VA examination report which notes the 
veteran was diagnosed with chronic anxiety reaction.  As 
well, the record includes medical records from the VA Medical 
Center in Cincinnati, Ohio for the period including from 
February 1992 to July 1996 describing the treatment the 
veteran received over time for various health problems, 
including but not limited to anxiety, depression, panic 
attacks, diabetes, and high cholesterol.

An April 1992 VA examination report shows that, upon 
examination, the veteran presented evidence of cyclothymic 
disorder with depression, and was responding to treatment.  
The report further indicates the veteran was deemed 
ordinarily able to function without impairment.  Furthermore, 
a March 1995 VA examination report notes the veteran was 
diagnosed with bipolar disorder and was responding to 
treatment.

A November 1997 VA examination report indicates that on 
examination the veteran did not present evidence of psychotic 
thought, mood, perceptual disorder, or homicidal or suicidal 
ideation; appeared anxious and was moderately depressed 
during the examination; and had fairly good judgment and 
insight.  The veteran was diagnosed with major depression 
with anxiety, based on his complex symptoms and response to 
medication, and was assigned a global assessment of 
functioning (GAF) score of 60 given his moderate 
symptomatology and being easily provoked into conflict.  
According to the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, a score of 60 equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).

Finally, during his November 1995 appeal hearing before a 
hearing officer, the veteran testified that he has problems 
with his sleep, feels tired regularly, is easily fatigued, is 
often depressed and irritable, experiences anxiety 
symptomatology and/or attacks about two to three times per 
week, and is currently taking anti-depressant medication.  
However, he also testified that he has a good relationship 
with his wife, works for a real estate company showing model 
homes, goes to church regularly, and has a close relationship 
with the pastor. 

With respect to the applicable law, the Board observes that 
since the RO considered the veterans claim, the regulation 
with respect to rating mental disorders has been changed.  
61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (to be codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  The United States Court of Veterans Appeals 
has held that where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Previous to November 7, 1996, 
in assessing the severity of an anxiety disorder, the effect 
of the disorder on the veterans ability to interact on both 
a social and industrial level, as confirmed by the current 
clinical findings, was considered.  Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400, Note (1) (1996).

The Schedule for Rating Disabilities prior to November 7, 
1996 envisioned that a 30 percent evaluation for generalized 
anxiety disorder was warranted where there was a definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment. 38 C.F.R. § 
4.132, Diagnostic Code 9400 (1996).

A 50 percent evaluation for generalized anxiety disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment. Id.  A 70 percent 
evaluation for generalized anxiety disorder was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment. Id.  A 100 percent evaluation 
was warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  A 100 percent rating 
required total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such a fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  The veteran must have been 
demonstrably unable to obtain or retain employment. Id.  He 
only need meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Associations Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 30 percent schedular evaluation for 
mental disorders, including generalized anxiety disorder, 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). See 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

After reviewing the medical evidence provided in the claims 
file, the Board finds that, as reported at the time of the 
veterans November 1997 VA examination, he has been diagnosed 
with major depression with anxiety.  And, as he testified 
during his November 1995 hearing, he has problems with his 
sleep, feels tired regularly, is easily fatigued, is often 
depressed and irritable, experiences anxiety symptomatology 
and/or attacks about two to three times per week, and is 
currently taking anti-depressant medication.  However, the 
evidence also shows, the veteran does not present evidence of 
psychotic thought, mood, perceptual disorder, or homicidal or 
suicidal ideation; has fairly good judgment and insight; and 
has been assigned a GAF score of 60, given his moderate 
symptomatology and being easily provoked into conflict.  More 
importantly, during his November 1995 appeal hearing, the 
veteran testified that he has a good relationship with his 
wife, works for a real estate company showing model homes, 
goes to church regularly, and has a close relationship with 
the pastor. 

With respect to the veterans level of disability resulting 
from his anxiety disorder, the Board acknowledges that VA 
General Counsel opinion 9-93 defines the word definite, 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).

As a result, the Board concludes that, as the veterans 
symptomatology has been medically defined as moderate, the 
veterans disability more nearly approximates a disability 
characterized by a definite impairment, as per the VA General 
Counsel opinion 9-93.  And thus, the Board finds that the 
veterans anxiety disorder more nearly approximates a 
disability characterized by a definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and with psychoneurotic symptoms 
which result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in definite 
industrial impairment.  In addition, the veterans anxiety 
disorder more nearly approximates a disability which is 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Hence, an award of 30 percent disability evaluation 
for the veterans anxiety disorder is appropriate.

As mentioned above, the Board observes that the veteran has 
been assigned a GAF score of 60, given his moderate 
symptomatology and being easily provoked into conflict, has a 
good relationship with his wife, works for a real estate 
company showing model homes, goes to church regularly, and 
has a close relationship with the pastor.  As such, the Board 
finds that the veterans anxiety disorder symptomatology is 
not characterized by reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Moreover, the Board 
concludes that the veterans anxiety disorder is not 
characterized by a capacity to maintain effective or 
favorable relationships with people which is considerably 
impaired, as well as by psychoneurotic symptoms which result 
in such reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  Therefore, the veterans claim for an increased 
evaluation for anxiety disorder in excess of 30 percent must 
fail. 

III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there is no evidence showing that the disabilities under 
consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise have rendered impracticable the application of 
the regular schedular standards.  Thus, in the absence of 
evidence supporting the above mentioned factors, the Board 
finds that increased disability evaluations for bilateral 
hearing loss and anxiety disorder are not warranted under 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable disability evaluation for 
bilateral hearing loss and the claim for an increased 
disability evaluation, in excess of 30 percent, for a anxiety 
disorder.  Thus, the benefit of the doubt rule does not apply 
to this case.  


ORDER

A compensable disability evaluation for bilateral hearing 
loss is denied.

An evaluation in excess of 30 percent for anxiety disorder is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
